—Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about November 18, 1998, which, insofar as appealed from, denied defendants-appellants’ motions for summary judgment as untimely, unanimously affirmed, with costs.
The motions were properly denied because they were not made within 60 days after the filing of the note of issue as required by the preliminary conference order, and good cause for the delay was not shown (see, Borelli v Gegaj, 248 AD2d 299). Concur—Rosenberger, J. P., Williams, Rubin, Andrias and Buckley, JJ.